DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purposes of examination, Examiner takes the definition of a ground state of hydrogen radical (i.e. hydrogen atom) to be a hydrogen radical wherein the unpaired electron is in the 2S orbital shell (See Table 1, A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895).

Claims 1-2, 5-7 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0214318 A1 (Fukazawa) as evidenced by A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895 (Wrobel) as further evidenced by Bishop, C. (2011). Vacuum Deposition onto Webs, Films and Foils. Elsevier Inc. (Bishop) and further in view of US 2010/0025370 A1 (Dieguez-Campo).

Re claims 1 and 21, Fukazawa teaches a method of depositing a silicon carbide film (SiCN dielectric film) on a substrate, the method comprising:

flowing a silicon-containing precursor into the reaction chamber towards the substrate, wherein the silicon-containing precursor has (i) one or more Si-H bonds and/or Si-Si bonds, (ii) one or more Si-C bonds, Si-N, and/or Si-O bonds, (iii) no C-O bonds, and (iv) no C-N bonds ([0022-0026, 0044-0046] Table 1); 
flowing a co-reactant into the reaction chamber along with the silicon-containing precursor along a flow path without exposure to plasma, wherein each of the co-reactant and the silicon-containing precursor is flowed into the reaction chamber (Fig. 2 [0022-00124] Table 1), wherein the co-reactant is a hydrocarbon molecule (hydrocarbon [0049-0051, 0060] Table 1); 
wherein each of the co-reactant and the silicon containing precursor is flowed into the reaction chamber via one or more gas outlets (claim 21) (Figs. 1 and 2 [0022-0124] Table 1);
generating,from a hydrogen source gas, radicals of hydrogen wherein the radicals of hydrogen in a plasma source, wherein the radicals of hydrogen react with the silicon-containing precursor and the co-reactant in a chemical vapor deposition (CVD) reaction (ALD is a kind of CVD see Bishop Chapter 19 page 331) to form a doped or undoped silicon carbide film on the substrate (Fig. 2 [0022-0124] Table 1) wherein the doped or undoped silicon carbide has a conformality of at least 90% ([0012]). 

Fukazawa does not explicitly teach wherein the radicals of hydrogen are generated in a remote plasma source and are generated upstream of the silicon-2 plasma (Fig. 2 [0022-00124] Table 1).

	Dieguez-Campo teaches remote production of reactive gases in PECVD processes ([0002]).

It would have been obvious to one of ordinary skill in the art to produce the reactive hydrogen gas plasma in a remote chamber.

The motivation to do so is that remote production of the reactive gas provides specific benefits over other reactive gas processes, such as providing the activated species of the reactive gas without any temperature rise in the process chamber or enabling a directed flow of the reactive gas towards a particular surface of a substrate to be treated ([0002]).

Wrobel teaches that the radiative lifetime of the excited hydrogen radicals are less than 6 nanoseconds and Wrobel further teaches that hydrogen radicals in the ground state are formed initially in the remote hydrogen plasma and remain in the ground state ([page 1887]).

Re claim 2, Fukazawa further teaches wherein the radicals of hydrogen in an environment adjacent to the substrate are radicals of hydrogen in the ground state (Fig. 2 [0022-00124] Table 1).

Wrobel teaches that the radiative lifetime of the excited hydrogen radicals are less than 6 nanoseconds and Wrobel further teaches that hydrogen radicals in the ground state are formed initially in the remote hydrogen plasma and remain in the ground state ([page 1887]).

Re claim 3, Fukazawa further teaches wherein the doped or undoped silicon carbide film is a doped silicon carbide film of silicon oxycarbide (SiCO), silicon carbonitride (SiCN), or silicon oxycarbonitride (SiOCN) (Fig. 2 [0022-00124] Table 1).

Re claim 6, Fukazawa further teaches wherein the co-reactant interacts with the silicon-containing precursor as a non-depositing species in the doped or undoped silicon carbide film (SiCN is deposited not the hydrocarbon Fig. 2 [0022-00124] Table 1).

Re claim 7, Fukazawa further teaches wherein the silicon-containing precursor and the co-reactant are simultaneously flowed along the same flow path into the reaction chamber ([0056] Fig. 1).

Re claim 8, Fukazawa further teaches wherein each of the one or more recessed features has an aspect ration of greater than 10:1 ([0012]).
Re claim 9, Fukazawa further teaches wherein the silicon-containing precursor includes an alkylcarbosilane, a siloxane, or a silazane ([0022-0026, 0044-0046] Table 1).

Claims 4, 5, 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0214318 A1 (Fukazawa) as evidenced by A.M. Wrobel & A. Walkiewicz-Pietrzykowska, “Oligomerization and Polymerization Steps in Remote Plasma Chemical Vapor Deposition of Silicon-Carbon and Silica Films from Organosilicon Sources” Chem. Mater., Vol. 13 (2001), 1884—1895 (Wrobel) further in view of US 2010/0025370 A1 (Dieguez-Campo) further in view of US 7,915,166 B1 (Yu).

Re claims 4 and 5, Fukazawa as evidenced by Wrobel and Dieguez-Campo teach the method of claim 1, Fukazawa does not explicitly teach  wherein the hydrocarbon molecule has one or more carbon-to-carbon double bonds or triple bonds (claim 4) nor wherein the hydrocarbon molecule includes propylene, ethylene, butene, pentene, butadiene, pentadiene, hexadiene, heptadiene, toluene, benzene, acetylene, propyne, butyne, pentyne, or hexyne (claim 5).

However, Fukazawa does teach “in an embodiment hexane or other hydrocarbon gas (especially gas with 3 or more carbons) can be used as a reactant gas to enable deposition of film by ALD.” [0040]).



It would have been obvious at the time of the invention to add the invention of Yu including using an hydrocarbon such as propylene as the co-reactant in Fukazawa. The motivation to do so is that Fukazawa teaches that aliphatic hydrocarbons provide the predictable result of providing adequate carbon in the deposition of SiC films as demonstrated by Yu.

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Re claims 22, 23 and 24, Fukazawa teaches a method of depositing a silicon carbide film (SiCN dielectric film) on a substrate, the method comprising:
providing a substrate (substrate 1) having one or more recessed features ([0012]) in a reaction chamber (reaction chamber Fig. 1 [0055-0056]); 

flowing a co-reactant into the reaction chamber along with the silicon-containing precursor without exposure to plasma, wherein each of the co-reactant and the silicon-containing precursor is flowed into the reaction chamber via one or more gas outlets, (Figs. 1 and 2 [0022-00124] Table 1), wherein the co-reactant is a hydrocarbon molecule (hydrocarbon [0049-0051, 0060] Table 1); 
generating,from a hydrogen source gas, radicals of hydrogen wherein the radicals of hydrogen in a plasma source, wherein the radicals of hydrogen react with the silicon-containing precursor and the co-reactant in a chemical vapor deposition (CVD) reaction (ALD is a kind of CVD see Bishop Chapter 19 page 331) to form a doped or undoped silicon carbide film on the substrate (Fig. 2 [0022-0124] Table 1) wherein the doped or undoped silicon carbide has a conformality of at least 90% ([0012]). 

Fukazawa does not explicitly teach wherein the radicals of hydrogen are generated in a remote plasma source and are generated upstream of the silicon-containing precursor and the co-reactant via one or more gas outlets downstream from a remote plasma source; and introducing the radicals of hydrogen into the reaction chamber and towards the substrate. However, Fukazawa does teach that the reactant hydrogen gas is exposed to plasma thus making a H2 plasma (Fig. 2 [0022-00124] Table 1).

	Dieguez-Campo teaches remote production of reactive gases in PECVD processes ([0002]).

It would have been obvious to one of ordinary skill in the art to produce the reactive hydrogen gas plasma in a remote chamber.

The motivation to do so is that remote production of the reactive gas provides specific benefits over other reactive gas processes, such as providing the activated species of the reactive gas without any temperature rise in the process chamber or enabling a directed flow of the reactive gas towards a particular surface of a substrate to be treated ([0002]).

Wrobel teaches that the radiative lifetime of the excited hydrogen radicals are less than 6 nanoseconds and Wrobel further teaches that hydrogen radicals in the ground state are formed initially in the remote hydrogen plasma and remain in the ground state ([page 1887]).

Fukazawa does not explicitly teach  wherein the hydrocarbon molecule has one or more carbon-to-carbon double bonds or triple bonds (claim 22) nor wherein the hydrocarbon molecule has a carbon chain between 3 carbon atoms and 7 carbon atoms (claim 23) nor wherein the hydrocarbon molecule includes propylene, ethylene, butene, claim 24).

However, Fukazawa does teach “in an embodiment hexane or other hydrocarbon gas (especially gas with 3 or more carbons) can be used as a reactant gas to enable deposition of film by ALD.” [0040]).

Yu teaches depositing silicon carbide films by PECVD wherein the co-reactant with the silicon containing precursor is any hydrocarbon such as propylene (Col. 17 lines 54-67 and Col. 18 lines 1-12).

It would have been obvious at the time of the invention to add the invention of Yu including using an hydrocarbon such as propylene as the co-reactant in Fukazawa. The motivation to do so is that Fukazawa teaches that aliphatic hydrocarbons provide the predictable result of providing adequate carbon in the deposition of SiC films as demonstrated by Yu.

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the 

Re claim 25, Fukazawa further teaches wherein a percentage of the C-C bonds in the silicon carbide film is equal to or less than about 2% of the bonds in the doped or undoped silicon carbide film ([0022-0026, 0044-0046] Table 1). (Fukazawa teaches the forming the same material film using the same conditions of deposition using the same precursors/reactants and deposition conditions therefore the ordinary skilled artisan would expect that the same process formed with the same materials to make the same layer would have the same properties such as C--C bond density (see MPEP 2112.01(I)).

Re claim 26, Fukazawa further teaches wherein each of the one or more recessed features has an aspect ration of greater than 10:1 ([0012]).

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. Applicant argues that the newly amended claims are not taught by Fukazawa. Applicant argues that Fukazawa does not teach wherein the radicals of hydrogen are continuously supplied to the reaction chamber. However, Fukazawa clearly teaches in the example as described accompanying Fig. 2 that the reactant gas is supplied throughout the entirety of the deposition process including during the RF application which is when the radicals of hydrogen are created ([0092-00124]).

    PNG
    media_image1.png
    390
    453
    media_image1.png
    Greyscale

“[0102] Reactant gas supply time (continuous): 2000 sccm”

Applicant further argues that Fukuzawa does not teach wherein the radicals of hydrogen are in a ground state to react with the silicon-containing precursor and the co-reactant in a chemical vapor deposition (CVD) reaction.  However, it is known in the art, as evidenced by Bishop that ALD is considered a type of chemical vapor deposition process.

Applicant further argues that Fukuzawa does not teach wherein the doped or undoped silicon carbide film on the substrate has a conformality between 80% and 100% in the one or more recessed features of the substrate.  However, Fukuzawa clearly teaches that the disclosed deposition process has an expected conformality of at least 95% even for irregular surfaces having an aspect ratio of 10:1 ([0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/           Primary Examiner, Art Unit 2812